DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 3/7/2022), applicant’s arguments (filed 3/7/2022, pages 6-7) have been fully considered and are persuasive.  Accordingly, the 102 rejection of claims 18-23, 25-32, 34, 36, and 37 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 18-23 and 25-37 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 18:  The prior art of record does not disclose or suggest an optical article comprising “wherein the high refractive index layers of the interferential coating have a refractive index lower than or equal to 2.2”, along with other claim limitations.  Claims 19-23, 25-32, 34, 36, and 37 are allowable due to pendency on amended independent claim 18.
Specifically regarding the allowability of amended independent claim 33:  The prior art of record does not disclose or suggest an optical article comprising “wherein the interferential coating is applied on the front main face of the optical article, and the average reflectance on the front main face, between 350 nm and a wavelength 
Specifically regarding the allowability of amended independent claim 35:  The prior art of record does not disclose or suggest an optical article comprising “wherein the reflection on said main face is lower than 50% for at least one wavelength in the wavelength range 300-350 nm, at an angle of incidence of 15°”, along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. West (US 2014/0125945) and Arrouy et al. (US 2008/0002260) are cited to show similar optical articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872